vehicle had been damaged. She further stated that Ragland might be in a
                 black Tahoe or a blue Mercury Sable, Officer Kruse responded to the
                 victim's second call at about 10:30 a.m. The victim told him that Ragland
                 had walked towards her apartment, he may have driven up in a black
                 Tahoe, and a revolver was missing from her apartment. After leaving the
                 victim's apartment, Officer Kruse spotted a blue car in the parking lot, ran
                 the car's license plate, and determined that the car was registered to
                 Ragland. He approached the car, peered through the windshield because
                 all of the other windows were tinted, and saw a firearm. Thereafter, he
                 contacted the Firearms Investigations Unit detectives and waited for them
                 to arrive—he did not open the car door or see anyone push or rock the car.
                             Detective John Maholick testified that he arrived on the scene
                 at 12:25 p.m. and was informed that Ragland was a convicted felon, the
                 blue car was registered to Ragland, and there was a gun inside the car.
                 He confirmed this information through a records check and by peering
                 through the car's windshield. He applied for a telephonic search warrant
                 at 1:19 p.m., and he executed the warrant approximately 10 minutes later.
                 He conducted a systematic search of the car's interior, recovered a semi-
                 automatic handgun, and left a copy of the search warrant and the return
                 in the car. Detective Maholick explained that the times reflected on the
                 CAD report are the times that the dispatcher received the information
                 from the officer and not the times that the event actually occurred. He
                 emphasized that he was actually on the phone with the judge at 1:19 p.m.,
                 it takes about 10 minutes to obtain a warrant, and he recovered the
                 handgun within 15 minutes of initiating his call to the judge.
                             The district court admitted the CAD into evidence during
                 Ragland's closing argument. Ragland argued that the CAD demonstrates

SUPREME COURT
        OF
     NEVADA                                            2
(0) 1947A    e
                that the police recovered the gun from the car at 3:22 p.m. and obtained
                the search warrant 30 minutes later at 3:52 p.m. The district court
                observed that the officers who testified did not prepare the CAD report
                and could not authenticate it, they stated that the time is automatically
                entered when the dispatcher enters something in to the computer, and
                there was no testimony as to the accuracy of the CAD entries. The district
                court found that the officers' testimony was credible and that the
                affidavits that Ragland supplied did not support the idea that the car was
                rocked to reveal the handgun.
                            We conclude that the search was lawfully conducted pursuant
                to a valid search warrant and that the district court did not err by denying
                Ragland's suppression motion. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.




                cc: Hon. David B. Barker, District Judge
                     Bill A. Berrett
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                      3
(0) 194m